Case 19-14518-JDW        Doc 27    Filed 05/21/20 Entered 05/21/20 16:14:25              Desc Main
                                   Document Page 1 of 7

____________________________________________________________________________
                                                      SO ORDERED,




                                                      Judge Jason D. Woodard
                                                      United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________
                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI



In Re: ANGELA R. ADAMS                                                                  CHAPTER 13
                                                                                  NO: 19-14518 JDW



                        ORDER CONFIRMING CHAPTER 13 PLAN

      The Debtor’s plan was filed on November
                                        November 19,6,2019
                                                       2019, and amended/modified by subsequent
order (s) of the court, if any. The plan was transmitted to creditors pursuant to Bankruptcy Rule
3015. The court finds that the plan meets the requirements of 11 U.S.C. § 1325.

IT IS ORDERED THAT:

       1. The Debtor’s chapter 13 plan attached hereto is confirmed.

       2. The following motions are granted (if any):

       a. Motion for valuation of security, payment of fully secured claims, and modification of
          unsecured claims made under Rule 3012 (§ 3.4 of the plan).
       b. Motion to avoid lien pursuant to Section 522 (§ 3.4 of the plan).

       3. The stay under Section 362(a) is terminated as to the collateral only and the stay under
          Secion 1301 is terminated in all respects regarding collateral listed in Section 3.5 of the
          plan (if any).

       4. All property shall remain property of the estate and shall vest in the debtor only upon
          entry of discharge. The debtor shall be responsible for the preservation and protection
          of all property of the estate not transferred to the trustee.




                                                -1-
Case 19-14518-JDW      Doc 27   Filed 05/21/20 Entered 05/21/20 16:14:25           Desc Main
                                Document Page 2 of 7



      5. The Debtor’s attorney is awarded a fee in the amount of $3,600.00, of which $2,900.00
         is due and payable from the estate.

                                   ##END OF ORDER##

Approved:

______________________________
Attorney for the Debtor
Submitted by:
Locke D. Barkley, Ch. 13 Trustee
6360 I-55 North, Suite 140
Jackson, Miss. 39211
(601) 355-6661




                                            -2-
           Case 19-14518-JDW                               Doc 27     Filed 05/21/20 Entered 05/21/20 16:14:25                       Desc Main
                                                                      Document Page 3 of 7
 Fill in this information to identify your case:
 Debtor 1               Angela R Adams
                              Full Name (First, Middle, Last)
                                                                     NORTHERN DISTRICT OF
 United States Bankruptcy Court for the                                  MISSISSIPPI                                  Check if this is an amended plan, and
                                                                                                                      list below the sections of the plan that
 Case number:                 19-14518                                                                                have been changed.
 (If known)


Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                            12/17

 Part 1:       Notices

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable. The treatment of ALL secured and priority
                           debts must be provided for in this plan.
                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case
                           (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation
                           is filed. See Bankruptcy Rule 3015.
                           The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Length of Plan.

The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.

2.2           Debtor(s) will make payments to the trustee as follows:

Debtor shall pay $1,432.00
                    $1,444.50 ( monthly,            semi-monthly,      weekly, or     bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by
the court, an Order directing payment shall be issued to the debtor’s employer at the following address:

                                                      DIRECT PAY

2.3           Income tax returns/refunds.
              Check all that apply
                       Debtor(s) will retain any exempt income tax refunds received during the plan term.
                       Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                       return and will turn over to the trustee all non-exempt income tax refunds received during the plan term.
                       Debtor(s) will treat income refunds as follows:

2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

APPENDIX D                                                                     Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 19-14518-JDW                               Doc 27    Filed 05/21/20 Entered 05/21/20 16:14:25                          Desc Main
                                                                       Document Page 4 of 7
   Debtor                Angela R Adams                                                             Case number        19-14518


   Part 3:       Treatment of Secured Claims

  3.1            Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.).

                 Check all that apply.
                   None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

        3.1(a)
            Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11 U.S.C. §
            1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of
            claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.
   1     Mtg pmts to Freedom Mortgage
   Beginning February, 2020             @              $966.34
                                                    $932.12             Plan         Direct.     Includes escrow   Yes     No
   1     Mtg arrears to     Freedom Mortgage                             Through         January, 2020                              $7,099.15
                                                                                                                                          $5,798.00

   3.1(b)           Non-Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11
                    U.S.C. § 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the
                    proof of claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.
   Property        -NONE- address:

   3.1(c)       Mortgage claims to be paid in full over the plan term: Absent an objection by a party in interest, the plan will be amended
                consistent with the proof of claim filed by the mortgage creditor.
   Creditor: -NONE-                         Approx. amt. due:                           Int. Rate*:
   Property Address:

* Unless otherwise ordered by the court, the interest rate shall be the curfent Till rate in this District
  Insert additional claims as needed.

  3.2            Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one..

                            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                            The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                            Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
                            amounts to be distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described below
                            at the lesser of any value set forth below or any value set forth in the proof of claim. Any objection to valuation shall be filed on
                            or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).

                            The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                            of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                            treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                            creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

   Name of creditor Estimated amount of             Collateral                               Value of collateral   Amount of secured claim Interest rate*
                    creditor's total claim #
   Chrysler
   Capital                  $23,893.00
                        $23,667.22           2016 Jeep Cherokee                                  $10,260.00                     $10,260.00              6.75%

   Name of creditor Estimated amount of                    Collateral                   Value of collateral Amount of secured claim Interest rate*
                        creditor's total claim #
   MDOR                          $1,556.34
                             $1,593.94           Equity in all property                      $83,375.00              $1,593.94
                                                                                                                       $1,556.34        6.00%
  Insert additional claims as needed.
  #For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:
            Name of creditor                         Collateral                           Amount per month                    Beginning
   -NONE-                                                                                                        month
  * Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District

   For vehicles identified in § 3.2: The current mileage is             over 130,000 miles




                                                                                 Mississippi Chapter 13 Plan                                      Page 2
  Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-14518-JDW                               Doc 27    Filed 05/21/20 Entered 05/21/20 16:14:25                       Desc Main
                                                                     Document Page 5 of 7
 Debtor                Angela R Adams                                                             Case number      19-14518

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Motion to avoid lien pursuant to 11 U.S.C. § 522.

Check one.
                       None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                       The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                  The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                  which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or
                  security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order
                  confirming the plan unless the creditor files an objection on or before the objection deadline announced in Part 9 of the Notice of
                  Chapter 13 Bankruptcy Case (Official Form 309I). Debtor(s) hereby move(s) the court to find the amount of the judicial lien or
                  security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The amount, if any, of the
                  judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and
                  Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.
                                                                                 Secured                          Lien identification (county, court,
                              Property subject to Lien amount to be                               Type of
   Name of creditor                                                              amount                         judgment date, date of lien recording,
                                      lien                    avoided                               lien
                                                                                remaining                       county, court, book and page number)
 Tower Loan of              See Attachment                        $1,030.00           $0.00 NPML
 Grenada                    "A", Part 1                                                        UCC filed
Insert additional claims as needed.
                                                                                                                  {filed unsecured / claim #009}
3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

      Name of Creditor                                                                           Collateral
 Capital One Auto Finance                           2017 Dodge Charger owned by co-debtor
                                                    elliptical ($40), 32" HD TV ($0, junked), tablet ($0, junked), ipad ($0, junked), desktop ($0,
 Tower Loan of Grenada                              junked), dell laptop ($0, junked), hp laptop ($0, junked), sound bar ($0)
Insert additional claims as needed.                                                                                {filed unsecured / claim #009}
 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

                  No look fee: 3,600.00
                   Total attorney fee charged:                               $3.600.00
                   Attorney fee previously paid:                             $ 700.00
                   Attorney fee to be paid in plan per confirmation order: $2,900.00
                  Hourly fee: $      . (Subject to approval of Fee Application.)

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


                                                                                Mississippi Chapter 13 Plan                                   Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-14518-JDW                               Doc 27    Filed 05/21/20 Entered 05/21/20 16:14:25                     Desc Main
                                                                     Document Page 6 of 7
 Debtor                Angela R Adams                                                          Case number      19-14518

4.5          Domestic support obligations.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:     Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                   0.00 % of the total amount of these claims, an estimated payment of $ 0.00
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.
               If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00
               Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Other separately classified nonpriority unsecured claims (special claimants). Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

 7.1         Property of the estate will vest in the debtor(s) upon entry of discharge.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 1) The secured tax claim of the M DOR as set forth in § 3.2 shall be paid interest at the statutory rate of 6.0% as required by 11 U.S.C. §
 511.




                                                                             Mississippi Chapter 13 Plan                                    Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 19-14518-JDW                               Doc 27    Filed 05/21/20 Entered 05/21/20 16:14:25                 Desc Main
                                                                     Document Page 7 of 7
 Debtor                Angela R Adams                                                              Case number   19-14518


 Part 9:      Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their
complete address and telephone number.

 X     /s/ Angela R Adams                                                     X
       Angela R Adams                                                                Signature of Debtor 2
       Signature of Debtor 1

       Executed on            November 19, 2019                                      Executed on

       550 Jefferson Trail
       Address                                                                Address
       Grenada MS 38901-0000
       City, State, and Zip Code                                              City, State, and Zip Code

       Telephone Number                                                       Telephone Number


 X     /s/ Robert Gambrell                                                    Date     November 19, 2019
       Robert Gambrell 4409
       Signature of Attorney for Debtor(s)
       101 Ricky D Britt Sr Blvd, Ste 3
       Oxford, MS 38655-4236
       Address, City, State, and Zip Code
       662-281-8800                                                           4409 MS
       Telephone Number                                                       MS Bar Number
       rg@ms-bankruptcy.com
       Email Address


                                     ATTACHMENT "A" TO CHAPTER 13 PLAN

PART 1:

grill ($30), saxaphone ($150), push mower ($100), Drill ($50), weedeater ($30), necklace with pendant
($50), silver diamond necklace ($100), 55" HD TV ($100), 32" HDTV ($50), Nintendo Wii game system
($30), Wii games ($30), digital camera ($50), leaf blower ($50), hedge trimmer ($40), , printer ($20), dvd
player ($10), dvd player ($10) collection of dvd's ($50), firestick ($20), Garmin GPS ($10), fitbit ($50),


PART 2:

elliptical ($40), 32" HD TV ($0, junked), tablet ($0, junked), ipad ($0, junked), desktop ($0, junked), dell
laptop ($0, junked), hp laptop ($0, junked), sound bar ($0)




                                                                             Mississippi Chapter 13 Plan                                Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
